     Case 1:19-cv-00504-MJT Document 1 Filed 10/16/19 Page 1 of 5 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               BEAUMONT DIVISION

MOISES MARES D/B/A AARON’S                §
TIRE AND REPAIR SERVICE,                  §
                                          §
        Plaintiff,                        §
                                          §     CIVIL ACTION NO. 1:19-cv-00504
v.                                        §     JURY
                                          §
SCOTTSDALE INSURANCE                      §
COMPANY,                                  §
                                          §
        Defendant.

             SCOTTSDALE INSURANCE COMPANY’S NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant SCOTTSDALE INSURANCE

COMPANY (“Scottsdale”) files its Notice of Removal to the United States District Court for the

Eastern District of Texas, Beaumont Division, on the basis of diversity of citizenship, and

amount in controversy, and respectfully shows the following:

                              I.     PROCEDURAL BACKGROUND

        1.     On August 22, 2019, Plaintiff Moises Mares d/b/a Aaron’s Tire and Repair

Service (“Mares” or “Plaintiff”) filed his Original Petition in a case styled Moises Mares d/b/a

Aaron’s Tire and Repair Service v. Scottsdale Insurance Company; Cause No. CV1915043,

pending in the 253rd Judicial District Court, Liberty County, Texas.

        2.     Scottsdale received a copy of the Plaintiff’s Original Petition on September 25,

2019.

        3.     Scottsdale files this notice of removal within 30 days of receiving Plaintiff’s

Original Petition. See 28 U.S.C. § 1446(b). This Notice of Removal is being filed within one

year of the commencement of this action. see id.



                                                                                              1
   Case 1:19-cv-00504-MJT Document 1 Filed 10/16/19 Page 2 of 5 PageID #: 2



       4.       All pleadings, process, orders, and other filings in the state court action are

attached to this Notice as required by 28 U.S.C. § 1446(a).

       5.       Attached hereto are copies of the following documents:

               Exhibit 1:     State Court Docket Sheet;

               Exhibit 2:     Plaintiff’s Original Petition;

               Exhibit 3:     Citation served upon Scottsdale;

               Exhibit 4:     Defendant Scottsdale Insurance Company’s Original Answer to
                               Plaintiff’s Original Petition; and

               Exhibit 5:     List of Parties and Counsel and Other Information.

                                   II.     BASES FOR REMOVAL

       6.       Removal is proper based on diversity of citizenship under 28 U.S.C.

§§ 1332(a)(1), 1441(a), and 1446.

A. Plaintiff and Defendant Scottsdale are diverse.

       7.       Plaintiff, Moises Mares, is an individual residing in Texas operating under the

Assumed Name of Aaron’s Tire and Repair Service in Liberty County, Texas.

       8.       Defendant, Scottsdale Insurance Company, is incorporated under the laws of the

State of Ohio, with its principal place of business in Scottsdale, Arizona. Scottsdale is therefore

not a citizen of the State of Texas for diversity purposes.

       9.       Thus, this lawsuit is between citizens of different states, and there is complete

diversity of citizenship between Plaintiff and Scottsdale.

B. The Amount in Controversy Exceeds the Jurisdictional Requirements for Subject
   Matter Jurisdiction.

       10.      In determining the amount in controversy, the court may consider “policy limits...

penalties, statutory damages, and punitive damages.”            St. Paul Reinsurance Co., Ltd. v.

Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998); see Ray v. State Farm Lloyds, No. CIV.A.3:98-

                                                                                                 2
   Case 1:19-cv-00504-MJT Document 1 Filed 10/16/19 Page 3 of 5 PageID #: 3



CV-1288-G, 1999 WL 151667, at * 2-3 (N.D. Tex. Mar. 10, 1999) (finding a sufficient amount

in controversy in plaintiff’s case against their insurance company for breach of contract, fraud,

negligence, gross negligence, bad faith, violations of the Texas Insurance Code, violations of the

Texas Deceptive Trade Practices Act, and mental anguish); Fairmont Travel, Inc. v. George S.

May Int’l Co., 75 F. Supp.2d 666, 668 (S.D. Tex. 1999) (considering DTPA claims and the

potential for recovery of punitive damages for the amount in controversy determination); Chittick

v. Farmers Ins. Exch., 844 F. Supp. 1153, 1155 (S.D. Tex. 1994) (finding a sufficient amount in

controversy after considering the nature of the claims, the types of damages sought and the

presumed net worth of the defendant in a claim brought by the insureds against their insurance

company for actual and punitive damages arising from a claim they made for roof damages).

       11.      This is a civil action in which the claim for relief in Paragraph 64 of Plaintiff’s

petition indicates Plaintiff “seeks monetary relief over $200,000 but not more than $1,000,000.”

Plaintiff alleges that defendant is liable under a commercial insurance policy because Plaintiff

made a claim under that policy and defendant wrongfully adjusted and underpaid Plaintiff’s

claim. This demonstrates that the amount in controversy in this case exceeds the jurisdictional

requirements.

                      III.    THIS REMOVAL IS PROCEDURALLY CORRECT

       12.      Scottsdale received a copy of this lawsuit on September 25, 2019.             Thus,

Scottsdale is filing this Notice within the 30-day time period required by 28 U.S.C. § 1446(b).

       13.      Venue is proper in this District and Division under 28 U.S.C. §1446(a) because i)

this District and Division include the county in which the state action has been pending, and ii) a

substantial part of the events giving rise to Plaintiff’s claims allegedly occurred in this District

and Division.



                                                                                                  3
   Case 1:19-cv-00504-MJT Document 1 Filed 10/16/19 Page 4 of 5 PageID #: 4



       14.     Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice.

       15.     Promptly after Scottsdale files this Notice of Removal, written notice of the filing

will be given to Plaintiff pursuant to 28 U.S.C. §1446(d).

       16.     Promptly after Scottsdale files this Notice of Removal, a true and correct copy of

same will be filed with the District Clerk of the Liberty County District Court pursuant to 28

U.S.C. §1446(d).

                                        IV.     CONCLUSION

       17.     Based upon the foregoing, the exhibits submitted in support of this removal, and

other documents filed contemporaneously with this Notice of Removal, Defendant Scottsdale

Insurance Company hereby removes this case to this Court for trial and determination.

                                               Respectfully submitted,

                                               By:    /s/ George Arnold
                                                     George H. Arnold, Attorney-in-Charge
                                                     State Bar No. 00783559
                                                     garnold@thompsoncoe.com
                                                     Susan Sparks Usery
                                                     State Bar No. 18880100
                                                     susery@thompsoncoe.com
                                                     One Riverway, Suite 1400
                                                     THOMPSON, COE, COUSINS & IRONS, LLP
                                                     Houston, Texas 77056
                                                     Telephone: (713) 403-8210
                                                     Facsimile: (713) 403-8299

                                               ATTORNEYS FOR DEFENDANT
                                               SCOTTSDALE INSURANCE COMPANY




                                                                                                  4
   Case 1:19-cv-00504-MJT Document 1 Filed 10/16/19 Page 5 of 5 PageID #: 5



                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 16, 2019, a true and correct copy of the foregoing
instrument was served upon all known counsel of record in accordance with the Federal Rules of
Civil Procedure, and any applicable Local Rules, as follows:

Shane McClelland
THE LAW OFFICES OF SHANE MCCLELLAND
440 Cobia Drive, Suite 101
Katy, Texas 77494
shane@hmtrial.com
Attorney for Plaintiff


                                                /s/ George Arnold
                                               George Arnold




                                                                                            5
